Evans, Judge:
This is an appeal by the United States from a finding of value upon certain silk wearing apparel, etc., imported at the port of Honolulu, T. H. At the hearing it was agreed by counsel for the importer that the amount of 81.36 yen, which the witness for the Government stated represented packing charges, was a dutiable item *599and should be added to tbe entered value to make tbe proper dutiable value. I therefore find the unit values to be as invoiced and entered plus tbe addition of 81.36 yen for packing.
Judgment will be rendered for tbe Government. It is so ordered.